Citation Nr: 9915349	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-22 721	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUES

1.  Entitlement to recognition as the veteran's surviving 
spouse for Department of Veterans Affairs benefits purposes.

2.  Entitlement to nonservice-connected death burial 
benefits, including plot or interment allowance.  


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1956 to 
November 1976.  The appellant is the veteran's ex-wife.  

This matter comes before the Board of Veterans' Appeals 
(Board) from November 1996 and January 1997 administrative 
decisions of the White River Junction, Vermont Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
found that the appellant was not entitled to recognition as 
the veteran's surviving spouse and that nonservice-connected 
death burial benefits, including plot or interment allowance, 
were not payable.  

In March 1998, the Board remanded the case to the RO so the 
appellant could be scheduled for a hearing before a traveling 
member of the Board.  In a March 1999 statement, she withdrew 
her request for such hearing and the case was returned to the 
Board for disposition.  


FINDINGS OF FACT

1.  The veteran and the appellant were legally divorced at 
the time of the veteran's death.  

2.  The veteran died at his home in September 1996 as a 
result of cardiomyopathy.  

3.  The veteran was not medically discharged from service due 
to a disability incurred in or aggravated in the line of 
duty, and entitlement to service connection for the veteran's 
cause of death has not been granted.  

4.  At the time of the veteran's death, he was not receiving 
any VA compensation or pension, and did not have a claim for 
such benefits pending.  

5.  The veteran was buried at Fort Ethan Allen Cemetery in 
Colchester, Vermont and the mortuary and cemetery costs were 
paid by the appellant.  


CONCLUSIONS OF LAW

1.  The appellant was not the legal spouse of the veteran at 
the time of his death and may not be recognized as his 
surviving spouse.  38 U.S.C.A. §§ 101(3), 103 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.1(j), 3.52, 3.53 (1998).  

2.  The criteria for entitlement to VA burial benefits, 
including plot or interment allowance have not been met.  
38 U.S.C.A. §§ 2302, 2303, 2304, 2307 (West 1991); 38 C.F.R. 
§§ 3.1600, 3.1601, 3.1604, 3.1605 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran retired from military service after more than 20 
years of active duty.  He had established service connection 
for three disabilities, but each was non-compensable.  He did 
not have a claim for VA benefits pending when he died.  

The veteran's death certificate indicates that he passed away 
at his home on September 28, 1996.  The cause of death was 
cardiomyopathy.  It was noted that he was divorced and did 
not have a surviving spouse.  He was buried at the Fort Ethan 
Allen Cemetery in Colchester, Vermont.  Fort Ethan Allen 
Cemetery is neither a national cemetery nor a state owned 
cemetery.  The appellant paid for the funeral and burial 
expenses.  

In an application for benefits completed in December 1996, 
the appellant reported that she and the veteran were married 
in December 1957 and divorced in December 1981.  

II.  Analysis

A.  Recognition as Surviving Spouse

The law provides that a spouse of a veteran is a person whose 
marriage to the veteran is valid according to the law of the 
place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the 
right to benefits accrued. 38 U.S.C.A. § 103(c) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.1(j) (1998).  The term "surviving 
spouse" means a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse); 
and who has not remarried or lived with another person of the 
opposite sex and held herself out openly to the public as the 
spouse of such other person.  38 U.S.C.A. § 101(3) (West 1991 
& Supp. 1998); 38 C.F.R. § 3.53 (1998).  

The Board recognizes that the appellant had a long term 
marriage with the veteran.  However, she and the veteran were 
divorced at the time of the veteran's death.  In fact, they 
had been divorced for more than 10 years when he died.  As 
such, she may not be legally recognized as the veteran's 
surviving spouse for purposes of VA benefits.  

B.  Burial Benefits

VA regulations provide that if a veteran dies as result of a 
service-connected disability or disabilities, certain 
monetary benefits may be paid for the veteran's funeral and 
burial expenses, including the cost of transporting the body 
to the place of burial.  38 U.S.C.A. § 2307; 38 C.F.R. § 
3.1600(a).  If a veteran's death is not service connected, 
certain monetary benefits may be paid toward the veteran's 
funeral and burial expenses, including the cost of 
transporting the body to the place of burial under the 
following conditions:  (1) At the time of death the veteran 
was in receipt of pension or compensation (or but for the 
receipt of military retirement pay would have been in receipt 
of compensation); or (2) the veteran had an original or 
reopened claim for either benefit pending at the time of the 
veteran's death (and evidence requirements in controlling 
regulations are met); or (3) the deceased was a veteran of 
any war or was discharged or released from active military, 
naval or air service for a disability incurred or aggravated 
in line of duty and the body of the deceased is being held by 
a State (or a political subdivision of a State), and the 
Secretary determines that there is no next of kin or other 
person claiming the body of the deceased veteran and that 
there are not available sufficient resources in the veteran's 
estate to cover burial and funeral expenses; or (4) if the 
veteran died while enroute to a VA facility or while properly 
hospitalized by the VA.  38 U.S.C.A. §§ 2302, 2303; 38 C.F.R. 
§ 3.1600(b), (c).  

When a veteran dies from nonservice-connected causes, an 
amount, subject to statutory limits, may be paid as a plot or 
interment allowance.  The plot or interment allowance is 
payable to the person or entity who incurred the expenses.  
Entitlement is subject to the following conditions:  (1)  The 
deceased veteran is eligible for the burial allowance under 
paragraph (b) or (c) of this section; or (2) The veteran 
served during a period of war and the conditions set forth in 
§ 3.1604(d)(1)(ii)-(v) (relating to burial in a state 
veterans' cemetery) are met; or (3)  The veteran was 
discharged from the active military, naval, or air service 
for a disability incurred or aggravated in line of duty (or 
at time of discharge has such a disability, shown by official 
service records, which in medical judgment would have 
justified a discharge for disability.  38 U.S.C.A. § 2303(b); 
38 C.F.R. § 3.1600(f).  

The appellant cannot establish entitlement to VA burial 
benefits, including plot or interment allowance.  The veteran 
was not medically discharged from service and service 
connection for the cause of his death has not been 
established.  At the time of his death, he was not in receipt 
of any VA compensation or pension and did not have a pending 
original or reopened claim for VA pension or compensation.  
Furthermore, his death certificate indicates that he died at 
home on September 28, 1996 as a result of cardiomyopathy.  He 
did not die while enroute to a VA facility or while 
hospitalized in a VA hospital.  Finally, in her application 
for benefits, the appellant reported that the veteran was 
buried in a private cemetery and that she paid the expenses 
in full.  These facts do not meet the criteria for 
establishing entitlement to VA burial benefits under any of 
the controlling laws and regulations outlined above.  Hence, 
the claim must be denied.  38 U.S.C.A. §§ 2302, 2303, 2304; 
38 C.F.R. §§ 3.1600, 3.1601, 3.1604.  


ORDER

Entitlement of the appellant to recognition as the surviving 
spouse of the veteran for the purpose of entitlement to VA 
benefits is denied.  Entitlement to nonservice-connected 
death burial benefits, including plot or interment allowance 
is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

